Citation Nr: 0830087	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-40 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a pulmonary 
disorder other than asthma, to include chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that, in pertinent part, denied service 
connection for heart disease, COPD, asthma, hearing loss, and 
tinnitus.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in June 2007.  A transcript of 
his testimony is associated with the claims file.  

The veteran requested to appear for a travel Board hearing 
before a Veterans Law Judge sitting at the RO.  A hearing was 
scheduled for May 2008, but the veteran was unable to attend 
a hearing on that date and requested that the hearing be 
rescheduled.  Another hearing was rescheduled for July 2008; 
however, the veteran failed to report to the hearing and did 
not provide good cause for his failure to report.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c).

The issues of service connection for asthma and a pulmonary 
disorder other than asthma, to include COPD, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's current heart disease was not first shown 
during service or for many years following discharge from 
service, and the preponderance of the medical and other 
evidence does not show that any current heart disease is 
otherwise related to any incident of service.  

2.  The veteran's current hearing loss and tinnitus were not 
first shown during service or for many years following 
discharge from service, and the preponderance of the medical 
and other evidence does not show that the veteran's hearing 
loss and tinnitus are otherwise related to any incident of 
service, including exposure to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  Heart disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2004.  

That letter, along with letters sent after the initial 
adjudication in October 2005, March 2006 and January 2007, 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in his June 2007 hearing testimony, has demonstrated 
his understanding of the evidentiary requirements.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, and assisted the 
veteran in obtaining evidence.  The veteran has been afforded 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

Although the veteran was not afforded VA audiological and 
cardiology examinations to determine the likely etiology of 
the claimed hearing loss, tinnitus and heart disease, no such 
examinations are necessary in this case because there is no 
evidence of any in-service heart disease, hearing loss or 
tinnitus, and record does not reflect the presence of heart 
disease, hearing loss or tinnitus until many years after 
discharge from service.  In disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted in the Remand section below, VA examinations are 
necessary for the claims of service connection for asthma and 
a pulmonary disability other than asthma, given that the 
veteran's service medical records show treatment on multiple 
occasions for upper respiratory infections, "possible TB" 
and a history of pneumonia at age 12.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing Loss & Tinnitus

The service medical records are negative for findings, 
complaints or diagnosis of hearing loss and tinnitus.  

At his personal hearing before a DRO at the RO in June 2007, 
the testified that his in-service exposure to gunfire, 
without the use of ear protection, was the cause of his 
hearing loss and tinnitus.  This is inconsistent with other 
statements of reported history in various private treatment 
records.  

The private medical records, as a whole, tend to show that 
the veteran's hearing loss and tinnitus resulted from non-
service related occupational noise exposure.  The record 
reflects that the veteran worked as a truck driver prior to 
his two-year period of active service, and then worked for 
about 20 years at Bethlehem Steel after service.  

An August 1977 VA general medical examination notes normal 
audiological findings and makes no mention of hearing loss or 
tinnitus, or any complaints of such.  

A May 1985 physical assessment noted some hearing loss that 
was industrial noise-induced.  A private examination report 
from November 1985 reflects that the veteran complained of 
chronic tinnitus, which he attributed to noise exposure on 
the job.  A May 2003 audiogram indicated that the veteran's 
positive history of noise exposure came from his work at a 
steel mill.  

The veteran has not provided any competent medical evidence 
to support his assertions that he has hearing loss and 
tinnitus as a result of in-service noise exposure.  

The only evidence of record that the veteran's hearing loss 
and tinnitus began during service comes from the veteran's 
own self-reported history.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, the veteran's lay assertions regarding his 
hearing loss and tinnitus are not only inconsistent as to the 
cause of the hearing loss and tinnitus, but they are 
outweighed by a 30 year period before any medical evidence of 
treatment or complaint.  The credibility of the veteran's 
testimony and the lay statements must be weighed against the 
other evidence of record, including the objective findings 
showing no hearing loss or tinnitus until decades after 
discharge from service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The trier of fact should consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See also, 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of hearing loss or tinnitus 
during service in this case is supported by affirmative 
evidence which tends to show that no hearing loss or tinnitus 
was incurred during that time.  Such affirmative evidence 
consists of the separation examination report which showed no 
complaints of hearing loss or tinnitus, or any other symptoms 
associated with noise exposure by the veteran, as well as the 
veteran's inconsistent statements regarding the origin of the 
hearing loss and tinnitus, as well as his significant 
exposure to occupational noise.  

Although the veteran insists that his current hearing loss 
and tinnitus had their onset during service, the fact remains 
that the service medical records are silent as to any 
complaints, findings or diagnosis of hearing loss and 
tinnitus, and the veteran has not provided any medical 
evidence dated prior to 1985 that shows complaints, findings 
or diagnosis of hearing loss and/or tinnitus.  This is 
affirmative evidence that the veteran did not develop hearing 
loss or tinnitus during active duty.  Moreover, even if the 
veteran were exposed to loud gunfire during service, as he 
has stated, it is not necessarily the cause of his current 
hearing loss and/or tinnitus. See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002).

The preponderance of the evidence is against the claims of 
service connection for hearing loss and tinnitus; there is no 
doubt to be resolved; and service connection for hearing loss 
and tinnitus is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

Heart Disease

The veteran testified at his personal hearing before a DRO in 
June 2007 that his heart disease was related to his lung 
disease, which he asserts began during service.  

The service medical records are negative for complaints, 
findings, or diagnosis of a heart condition, heart attack, or 
heart disease.  

VA outpatient records reveal that the veteran suffered a 
myocardial infarction in November 2002 and had a stent 
placement that same month.  January 2003 private records show 
an assessment of chest pain consistent with angina.  A March 
2003 private admission note noted a chief complaint of 
syncope, and a past medical history of coronary artery 
disease and mild ischemic cardiomyopathy.  

Although the veteran insists that his heart disease is 
related to service, there is no medical evidence to support 
his contention.  Although the veteran is competent to testify 
as to his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.   See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  In this case, 
the veteran is not competent to provide an opinion as to 
whether his current heart disease was present during service 
or as a result of service, including whether it is related to 
his lung condition.  As previously observed, the service 
medical records are entirely negative for findings of a heart 
disability and a heart condition is not shown until this 
decade.

Absent a medical nexus between any current heart disease and 
disease or injury incurred as a result of the veteran's 
period of active service, service connection is not 
warranted.  The preponderance of the evidence is against the 
claim of service connection for heart disease; there is no 
doubt to be resolved; and service connection for heart 
disease is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  

Service connection for heart disease is denied.


REMAND

The veteran's service medical records show that he was 
treated in service on several occasions for upper respiratory 
infections.  It was also noted that he suffered from 
pneumonia as a child, and was exposed to tuberculosis.  

The veteran should be afforded a VA examination to determine 
the current nature and likely etiology of his asthma, COPD, 
and any other disability affecting his lungs.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The veteran should also be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claims of service connection for asthma, 
COPD, and any other pulmonary disability.  


Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).   Expedited handling is 
required.

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all VA and private treatment 
records of the veteran pertinent to the 
claims of service connection for asthma 
and a pulmonary disability other than 
asthma, to include COPD on appeal that 
have not been previously secured.  

2.  Schedule the veteran for a VA 
examination by an appropriate medical 
professional to determine the current 
nature and likely etiology of the 
veteran's asthma, COPD and any other 
pulmonary/respiratory disability.  The 
claims folder, including a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  The 
examiner should elicit from the veteran 
and record a full clinical history 
referable to the claimed asthma, COPD, and 
any other pulmonary/respiratory 
disability.  The examiner should provide 
an opinion, with adequate rationale, as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any asthma, COPD, and/or any other 
pulmonary/respiratory disability had its 
onset during service, based on all of the 
pertinent VA and private medical evidence 
in the claims file, including the fact 
that the veteran was a heavy cigarette 
smoker for many years.  The examiner 
should review the entire claims file, 
including any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


